JOHNSON, Judge.
This is an appeal from a final judgment in a divorce action in which service of process was had by publication. The judgment contained, inter alia, a provision ordering the defendant in said action, appellant herein, to pay the plaintiff monthly alimony, as well as support for their minor child.
It appears from the record and briefs that neither jurisdiction in personam nor in rem was obtained, and therefore insofar as the final judgment provided for money judgments against the defendant for alimony and support of child payments, the same is in error and contrary to the decisions of our Courts as laid down by the Supreme Court of Florida in Pawley v. Pawley, 46 So.2d 464, 28 A.L.R.2d 1358 (1950) and by the Third District Court of Appeal of Florida in Voss v. Voss, 169 So.2d 351 (1964).
The final judgment is therefore modified by deleting therefrom the provisions thereof ordering the payments of alimony and support money, and said decree reversed as to such extent.
WIGGINTON, C. J., and SPECTOR, J., concur.